Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This First Amendment to Credit and Security Agreement (this “Amendment”), dated
as of November 18, 2013, is entered into by and between ROCKPILE ENERGY
SERVICES, LLC, a Delaware limited liability company (“Borrower”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Lender”)

 

RECITALS

 

Borrower and Lender are parties to a Credit and Security Agreement dated as of
February 25, 2013 (as amended from time to time, the “Credit Agreement”).
Capitalized terms used in these recitals have the meanings given to them in the
Credit Agreement unless otherwise specified.

 

Borrower and Lender have agreed to make certain amendments to the Credit
Agreement pursuant to the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                      Definitions.  Capitalized terms used in
this Amendment (including in the Recitals) have the meanings given to them in
the Credit Agreement unless otherwise expressly defined in this Amendment.

 

2.                                      Acknowledgment.  Borrower hereby
acknowledges and agrees that, as of November 2, 2013, the outstanding principal
balance of the Equipment Term Loan (as defined in the Credit Agreement as in
effect prior to the date of this Amendment) was $9,450,000.

 

3.                                      Amendments to Credit Agreement.

 

(a)                                 Section 2.2(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(a)                                 Equipment Term Loan.  Subject to the terms
and conditions of this Agreement:

 

(i)                                     on the Closing Date, Lender agrees to
make a term loan (the “First Equipment Term Loan”) to Borrower in an amount
equal to the First Equipment Term Loan Amount, and

 

(ii)                                  on November 18, 2013, Lender agrees to
make an additional term loan (the “Second Equipment Term Loan”; together with
the First Equipment Term Loan, collectively, the “Equipment Term Loan”) to
Borrower in an amount equal to the Second Equipment Term Loan Amount.

 

The principal of the Equipment Term Loan shall be repaid in consecutive monthly
installments of $627,777.78 each, commencing December 1, 2013 and continuing on
the first day of each month thereafter. The outstanding unpaid principal balance
and all accrued and unpaid interest on the Equipment Term Loan shall be due and
payable on the

 

1

--------------------------------------------------------------------------------


 

Termination Date. Any principal amount of the Equipment Term Loan that is repaid
or prepaid may not be reborrowed.

 

(b)                                 Section 7.13 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

7.13                        Use of Proceeds.  Use the proceeds of any loan made
hereunder for any purpose other than: (a) on the Closing Date, to pay fees,
costs, and expenses, including Lender Expenses, incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby; and (b) consistent with the terms and conditions hereof, (i) in
respect of Advances, for general corporate and working capital purposes
(including the purchase of Equipment, payment of book overdrafts and to fund
accounts payable of Borrower over 30 days past due), (ii) (A) in respect of the
First Equipment Term Loan, to purchase or refinance Eligible Equipment and
(B) in respect of the Second Equipment Term Loan, to repay Advances, purchase
Equipment and for the refinancing of or reimbursement of costs incurred by
Borrower with respect to Equipment, and (iii) in respect of each CapEx Term
Loan, for the purchase or refinancing of or reimbursement of costs incurred by
Borrower with respect to Eligible Additional Equipment; provided that no part of
the proceeds of the Advances, Equipment Term Loan or any CapEx Term Loan made to
Borrower will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.  Borrower shall not use the
proceeds of any Advance in breach of Section 2.11(a).

 

(c)                                  Schedule 1.1 of the Credit Agreement is
hereby amended by adding or amending, as the case may be, the following
definitions to read as follows:

 

“Equipment Term Loan Amount” means $18,000,000 (it being understood that, as of
the First Amendment Effective Date, the outstanding principal balance of the
Equipment Term Loan was $16,950,000).

 

“First Amendment Effective Date” means November 18, 2013.

 

“First Equipment Term Loan” has the meaning specified therefor in
Section 2.2(a).

 

“First Equipment Term Loan Amount” means $10,500,000 (it being understood that,
as of the First Amendment Effective Date, the outstanding principal balance of
the First Equipment Term Loan was $9,450,000).

 

“Second Equipment Term Loan Amount” means $7,500,000.

 

“Second Equipment Term Loan” has the meaning specified therefor in
Section 2.2(a).

 

4.                                      No Other Changes. Except as explicitly
amended by this Amendment, all of the terms and conditions of the Credit
Agreement and the Loan Documents shall remain in full force and effect.

 

2

--------------------------------------------------------------------------------


 

5.                                      Conditions Precedent. This Amendment
shall be effective when Lender shall have received an executed original hereof,
together with each of the following, each in substance and form acceptable to
Lender in its sole discretion:

 

(a)                                 The Amended and Restated Equipment Term
Note, duly executed by Borrower (the “Replacement Note”).

 

(b)                                 The Acknowledgment and Agreement of
Subsidiary Guarantors set forth at the end of this Amendment, duly executed by
each Subsidiary Guarantor.

 

(c)                                  The Acknowledgment and Agreement of Parent
Guarantor set forth at the end of this Amendment, duly executed by Parent
Guarantor.

 

(d)                                 A certificate of status with respect to
Borrower, dated within 15 days of the date of this Amendment, such certificate
to be issued by the appropriate officer of the jurisdiction of organization of
Borrower, which certificate shall indicate that Borrower is in good standing in
such jurisdiction.

 

(e)                                  A certificate from the Secretary of
Borrower (i) attesting that all appropriate action has been taken by Borrower’s
Board of Directors to authorize the execution and delivery of this Amendment and
the Replacement Note and performance of this Amendment, the Replacement Note and
the Credit Agreement as amended hereby, (ii) attesting to the specific officers,
agents or personnel of Borrower authorized to execute this Amendment and the
Replacement Note on behalf of the Borrower, and (iii) attesting to the
incumbency and signatures of such specific officers of Borrower.

 

(f)                                   An opinion of Borrower’s counsel.

 

(g)                                  Such other matters as Lender may reasonably
require.

 

6.                                      Condition Subsequent.  Not later than 30
days after the date of this Amendment, Borrower will deliver to Lender a
certificate from the Secretary of Borrower attesting to and attaching true,
correct and complete copies of the resolutions of Borrower’s Board of Directors
authorizing the execution and delivery of this Amendment and the Replacement
Note and performance of this Amendment, the Replacement Note and the Credit
Agreement as amended hereby.

 

7.                                      Representations and Warranties. Borrower
hereby represents and warrants to Lender as follows:

 

(a)                                 Borrower has all requisite power and
authority to execute this Amendment and the Replacement Note and to perform all
of its obligations under this Amendment, the Replacement Note and the Credit
Agreement as amended hereby. This Amendment and the Replacement Note have been
duly executed and delivered by Borrower and this Amendment, the Replacement Note
and the Credit Agreement as amended hereby constitute the legal, valid and
binding obligations of Borrower, enforceable in accordance with their respective
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally.

 

(b)                                 The execution and delivery of this Amendment
and the Replacement Note, and the performance by Borrower of this Amendment, the
Replacement Note and the Credit Agreement as amended hereby have been duly
authorized by all necessary corporate action and

 

3

--------------------------------------------------------------------------------


 

do not (i) violate any material provision of federal, state, or local law or
regulation applicable to Borrower, the Governing Documents of Borrower, or any
order, judgment, or decree of any court or other Governmental Authority binding
on Borrower, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any Material Contract of
Borrower except to the extent that any such conflict, breach or default could
not individually or in the aggregate reasonably be expected to cause a Material
Adverse Change, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of Borrower, other than Permitted
Liens, or (iv) require any approval of Borrower’s interest holders or any
approval or consent of any Person under any Material Contract of Borrower, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change.

 

(c)                                  All of the representations and warranties
contained in Exhibit D of the Credit Agreement are correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof, except to the extent that such representations and warranties relate
solely to an earlier date.

 

8.                                      References.  All references in the
Credit Agreement to “this Agreement” shall be deemed to refer to the Credit
Agreement as amended by this Amendment; and any and all references in the other
Loan Documents to the Credit Agreement shall be deemed to refer to the Credit
Agreement as amended by this Amendment.

 

9.                                      No Waiver of any Default or Event of
Default. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any other Loan Document, whether or
not known to Lender and whether or not existing on the date of this Amendment.

 

10.                               Release. Borrower hereby absolutely and
unconditionally releases and forever discharges Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents and employees of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description arising under, in connection with or related to
any of the Obligations or any of the Loan Documents (other than with respect to
future performance by the Lender of its obligations under the Loan Documents
pursuant to the terms of the Loan Documents), whether arising in law or equity
or upon contract or tort or under any state or federal law or otherwise, which
Borrower has had, now has or has made claim to have against any such Person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Amendment, whether
such claims, demands and causes of action are matured or unmatured or known or
unknown.

 

11.                               Costs and Expenses. Borrower hereby reaffirms
its agreement under Section 17.9 of the Credit Agreement to pay or reimburse
Lender with respect to Lender Expenses, including without limitation all
reasonable fees and disbursements of legal counsel incurred by Lender in
connection with this Amendment.

 

12.                               Miscellaneous. This Amendment, the
Acknowledgment and Agreement of Subsidiary Guarantors and the Acknowledgment and
Agreement of Parent Guarantor may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.  Delivery of

 

4

--------------------------------------------------------------------------------


 

an executed counterpart of a signature page to this Amendment by facsimile or by
e-mail transmission of a PDF or similar copy shall be equally as effective as
delivery of an original executed counterpart of this Amendment.  Any party
delivering an executed counterpart signature page to this Amendment by facsimile
or by e-mail transmission shall also deliver an original executed counterpart of
this Amendment but the failure to deliver an original executed counterpart shall
not affect the validity, enforceability or binding effect of this Amendment. 
Any provision of this Amendment which is prohibited or unenforceable shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.  Article, Section, subsection,
paragraph and subparagraph headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

Signature page follows

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

ROCKPILE ENERGY SERVICES, LLC

 

 

 

 

 

By:

/s/ James C. Evans

 

Name:

James C. Evans

 

Title:

CFO

 

Signature page to First Amendment to Credit and Security Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL

 

   ASSOCIATION

 

 

 

 

 

By:

/s/ Kevin M. Davidson

 

Name:

Kevin M. Davidson

 

Title:

Assistant Vice President

 

Signature page to First Amendment to Credit and Security Agreement

 

--------------------------------------------------------------------------------